DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse, of Group I, in the reply filed on 08/18/22, is acknowledged.
	
Claim Status
3.  The amendment, filed 08/18/22, has been entered. 

4.  Claims 18-21, 23-32, and 34-38 are pending. Claims 1-17, 22, and 33 are cancelled. Claim 38 is newly added. Claims 18, 23-24, and 27-28 are amended. Claims 36-38 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/22. Claims 18-21, 23-32, and 34-35 are under examination.

Duplicate Claim Warning
5.  Applicant is advised that should claim 34 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Information Disclosure Statement
6.  The information disclosure statements (IDS) submitted on 06/29/20; 09/28/21 and 11/02/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Objections
7. Claim 32 is objected to because of the following informalities:  improper formatting.  Claims 32 is missing a space after the comma following the genus Weissella (see line 2). Appropriate correction is required.

Claim Rejections - 35 USC § 101
8.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.  Claims 18-21, 23-32, and 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (i.e. nature-based products) without significantly more. 
The claims recite “A ... polynucleotide comprising a promoter having the nucleotide sequence of SEQ ID NO: 1” (see claim 18) and “A host cell comprising the ... polynucleotide...” (see claim 29); “...wherein the host cell is a lactic acid bacterium...” (see claims 30-32) which encompasses a naturally occurring sequence of nucleotides (i.e. a polynucleotide) and a naturally occurring bacterial cell comprising that polynucleotide, as evidenced by the following alignment from the whole genome of Lactobacillus paracasei (i.e. a naturally occurring lactic acid bacterium):

    PNG
    media_image1.png
    382
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    166
    809
    media_image2.png
    Greyscale

These judicial exception(s) are not integrated into a practical application because the claimed polynucleotide and/or host cell comprising the polynucleotide are not markedly different from that which occurs in nature, even when produced recombinantly, because (1) the “markedly different" inquiry focuses on the structural characteristics of the product itself and not the method by which the natural product was made; and (2) the primary structure of the claimed polynucleotide and/or host cell (i.e. same sequence of nucleotides; same host cell) appear to be the same as the primary structure of its natural counterpart, as evidenced by the alignment above.  Therefore, although the product claims are directed to a statutory category (i.e. Step 1 in the eligibility analysis is yes), they are also directed to a judicial exception (i.e. nature-based products; thus, Step 2A prong 1 is yes) that is not integrated into a practical application (i.e. Step 2A, prong 2 is no).  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in claims 19-21, 23-28, or 34-35, that would not otherwise be naturally found in the same Lactobacillus host cell (i.e. generically claimed sequences).   For example, Zhang teach a 100% identity match to SEQ ID NO: 3:

    PNG
    media_image3.png
    238
    764
    media_image3.png
    Greyscale

Consequently, there are no additional elements sufficient to make the judicial exception eligible for patent protection (Step 2B is no).
Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are consequently rejected as ineligible subject matter under 35 U.S.C. 101.  





Claim Rejections – 35 USC § 112
10. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11. Claims 34 and 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the second polynucleotide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because there is no recitation of a second polynucleotide in the claims from which it depends.
Claim 35 recites the limitation "the second polynucleotide" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no recitation of a second polynucleotide in the claims from which it depends.
Therefore, clarification is required to ascertain the metes and bounds of these claims.

Claim Rejections - 35 USC § 102
12.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14. Claims 18-21, 23-32, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. 2010 (Complete Genome Sequence of Lactobacillus casei Zhnag, a New Probiotic Strain Isolated from Traditional Homemade Koumiss in Inner Mongolia, China; Journal of Bacteriology; 192(19): 5268-5269).
Zhang teach polynucleotide sequences having 100% identity match to the claimed polynucleotide sequences of instant SEQ ID NO: 1, obtained from Lactobacillus paracasei cells (i.e. a lactic acid bacterium; e.g. see page 5269, left column and sequence alignment above; meeting limitations found in instant claims 18, 29, 30, 31 and 32).  Zhang teach additional, nearby (i.e. operably linked) polynucleotides having 100% sequence identity to instant SEQ ID NO: 3 (see alignment above; meeting limitations found in instant claims 24, 27, 28, 34 and 35). Zhang teach additional polynucleotides before, after and in between the two claimed sequences (see 2,861,969 sequenced base pairs of entire genome) at least some of which necessarily encode proteins (meeting limitations found in instant claims 23, 25, and 26).
With regards to “recombinant”, it is noted that the method in which the polynucleotide was produced is immaterial to their patentability because the patentability of a product does not depend on its method of production; see In re Thorpe, 227 USPQ 964, 966 Fed. Cir. 1985; and MPEP 2113. In the instant case, the sequences are structurally identical as evidenced by the alignments.
With regards to “vector” in claim 19 and “expression vector” in claims 20 and 21, neither term adds a structural requirement to the polynucleotide per se and thus Zhang also meets these limitations. Similarly, with regards to “host cell” in claim 29, the adjective does not introduce an additional, required element and thus Zhang also meets this limitation.
	Accordingly, Zhang anticipates the invention as claimed.

Conclusion
15. No claims are allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 28, 2022